Citation Nr: 0431872	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  96-31 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of impingement of the right shoulder with 
degenerative joint disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to October 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas in which the RO granted service 
connection for impingement of the right shoulder, effective 
November 1, 1995, and assigned a zero percent disability 
rating, effective that same date.  In a June 1996 rating 
decision, the RO granted service connection for degenerative 
joint disease of the right shoulder, effective November 1, 
1995, and assigned a 10 percent rating for impingement of the 
right shoulder with degenerative joint disease, effective 
that same date.  In November 2002 the Board ordered further 
development on the claim by the Board's Case Development 
Unit.  In July 2003 the Board remanded the claim for further 
development and adjudication action, to include consideration 
of additional evidence obtained through the Board's 
development of the claim.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).


FINDING OF FACT

The evidence shows that the impingement of the right shoulder 
with degenerative joint disease is manifested by limitation 
of flexion to no more than 120 degrees, with pain and by 
limitation of abduction to no more than 120 degrees with 
pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for impingement of the right shoulder with degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5010, 5003-
5201 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002). 
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the veteran challenged the 
evaluation in his notice of disagreement to the April 1996 
rating decision granting service connection for impingement 
of the right shoulder.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA received a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The Board finds that the requirements of section 7105(d) have 
been met, as a statement of the case pertaining to the issue 
of the evaluation was sent to the veteran after the receipt 
of his notice of disagreement.

As for providing section 5103(a) notice, only after the April 
1996 rating action was promulgated did the agency of original 
jurisdiction (AOJ), in February 2004, provide explicit notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The AOJ provided the veteran rating decisions in April and 
June 1996, a SOC in June 1996, and supplemental statements of 
the case (SSOCs) in September 1996, April 2002, August 2002, 
and July 2004 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  These gave notice as to the evidence generally 
needed to substantiate his claim.  The AOJ wrote to the 
veteran in February 2004 regarding the notification of the 
passage of the VCAA and the obligations of VA with respect to 
the duty to assist and duty to notify regarding the 
information and evidence necessary to substantiate his claim.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A ; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  Also, the veteran submitted a 
private medical record.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  In addition, the veteran was afforded 
three VA compensation examinations regarding the right 
shoulder disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Moreover, the AOJ fully complied with the 
directives of the July 2003 Board remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran has not 
identified any recent treatment by any non-VA source.  
Furthermore, the April and June 1996 rating decisions, the 
June 1996 SOC, and the September 1996, April 2002, August 
2002, and July 2004 SSOCs informed the veteran of the 
evidence in the possession of VA.  As it appears that VA has 
obtained all pertinent evidence, there is no duty to notify 
the veteran of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

Additionally, in the February 2004 VCAA letter, the AOJ 
informed the veteran that he may submit any evidence showing 
that his right shoulder disability had increased in severity.  
Therefore, the veteran was in essence told to submit any 
evidence in his possession and any lack of an explicit 
request to submit any evidence in the veteran's possession is 
a harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

By a October 2004 letter, the AOJ informed the veteran that 
his case was being forwarded to the Board and, in effect, 
that VA would not undertake any further development in his 
claim.  Based on the above analysis, the Board finds that VA 
has fulfilled its duty to assist the veteran in the 
development of the claim decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Factual Background

Service medical records reflect that in September 1995 the 
veteran underwent a right shoulder arthroscopy with open 
subacromial decompression, resection of the coracoacromial 
ligament, subdeltoid debridement, and bursa debridement.

The veteran underwent a private physical examination in March 
1996.  The doctor noted that a magnetic resonating imaging 
(MRI) scan of the right shoulder revealed that there were 
some degenerative changes of the rotator cuff and that the 
past full thickness tear was now healed.  Physical 
examination revealed that forward flexion was from zero to 
140 degrees and that abduction was from zero to 120 degrees.  
Extension was to 60 degrees.  With the arm at 90 degrees of 
abduction, the veteran had 60 degrees of internal rotation 
and 90 degrees of external rotation.  

The veteran was afforded a VA orthopedic examination in 
August 1996.  The examiner reported that the veteran was 
right-handed.  Physical examination revealed the veteran was 
able to dress and undress himself but with great caution and 
difficulty.  The ranges of motion in the shoulders were 
symmetrical.  He could flex and abduct both shoulders to 120 
degrees.  There was a well-healed scar over the right 
shoulder, which was post-operative and measured 10 
centimeters (cm) on the right deltopectoral region.  There 
was a punctate scar on the posterior portion of the right 
shoulder measuring 1 cm in a cruciate fashion from the 
arthroscopic entry residual wound.  The veteran had no 
crepitus in the right shoulder, but he had some non-specific 
global tenderness.  There was no visualized weakness in the 
right shoulder.  X-rays of the right shoulder were normal.  

The diagnoses were cervical spondylosis, post-lumbar-
laminectomy syndrome with spondylosis, post-operative 
residuals of a repair of the rotator cuff syndrome of the 
right shoulder, and psychological factors affecting his 
physical condition.  The examiner indicated that while the 
veteran had significant organic abnormalities, there was also 
a psychological component that augmented and worsened his 
pain.  The examiner noted that the veteran's pain and 
impairment made employment very difficult and that perhaps it 
was possible that he could be employed in a sedentary setting 
if someone would be willing to hire him.

The veteran underwent another VA examination in December 
1996.  He complained of pain in the right shoulder with 
stiffness, swelling, weakness, and loss of range of motion.  
Physical examination revealed an equivocal decrease in the 
deltoid and supraspinatus masses on the right side as 
compared to the left side, but the decrease was equivocal or 
minimal.  The ranges of motion in the shoulders were 
symmetrical.  He could flex and abduct both shoulders to 120 
degrees.  He grimaced with severe pain and demonstrated 
marked overt pain behavior when he elevated the right 
shoulder from about 80 degrees to the 120-degree mark.  The 
other ranges of motion were done very guardedly and 
protectively, and with obvious pain behavior on the right 
side.  There was a limitation of extension of the right 
shoulder in comparison to the left one.  He could extend the 
left shoulder to 70 degrees and could only extent the right 
one to 40 degrees.  There was no crepitus or swelling in the 
right shoulder.  He had 9 cm anterior post-operative scar 
overlying the right shoulder and a small punctate post-
operative posterior arthroscopic scar measuring 1.5 cm.  The 
posterior arthroscopic scar demonstrated some hypertrophy.  

The impressions were (1) post-operative residuals of a 
rotator cuff repair and/or decompression for impingement of 
the right shoulder, and (2) no clinical or radiographic 
evidence of degenerative joint disease in the right shoulder.  
The examiner noted that pain could not be objectively 
quantified.  The examiner indicated that the veteran 
demonstrated considerable overt pain behavior, which is 
psychological factors affecting his physical condition.  The 
examiner reported that the subjective complaints of pain were 
exaggerated and much greater than one would anticipate from 
the objective findings.  The examiner noted that the veteran 
grimaced with pain when he moved his shoulder and that he 
actively involuntarily limited the motion in the right 
shoulder secondary to the overt pain.  The examiner, however, 
added that the effect of the pain on the veteran's motion of 
the right shoulder was minimal.  The examiner indicated that 
functional impairment secondary to pain and the surgery was 
mild on the basis that he had equivocal, minimal atrophy and 
a history of surgery.

The veteran received VA physical therapy in 1999.  Range of 
motion testing in February 1999 revealed the following: 
flexion was to 150 degrees; abduction was 135 degrees; 
extension was to 75 degrees; external rotation was to 45 
degrees; and internal rotation was to 60 degrees.  The 
assessment was that there was improvement in range of motion 
with the range of motion in the right shoulder almost 
equaling the range of motion in the left shoulder.  The 
physical therapist noted that there was pain at the limits of 
the range of motion.  Range of motion testing in March 1999 
revealed the following: flexion was to 155 degrees; abduction 
was to 135 degrees; extension was to 75 degrees; external 
rotation was to 50 degrees; and internal rotation was to 60 
degrees.
 
VA medical records reflect that X-rays of the right shoulder 
taken in January 2000 revealed no sign of fracture, 
dislocation, or acute process.  A MRI scan of the right 
shoulder done in August 2000 showed that other than type III 
acromiom, which was associated with increased incident of 
impingement, the scan was unremarkable.  A MRI scan of the 
right shoulder done in November 2000 revealed 
acromioclavicular degenerative disease as well as some 
chronic changes of the supraspinatus.  The assessments from a 
physical examination and results of the MRI scan were (1) 
chronic symptomatic rotator cuff tear status post repair with 
degeneration, and (2) acromioclavicular joint disease.  

At a physical examination in June 2001 he had near full 
active range of motion of right shoulder.  A physical 
examination in December 2002 revealed a full range of motion 
in the right upper extremity.  Power was 5/5, and the 
acromioclavicular joint was moderately tender.  Mild crepitus 
was present.  The assessments included right shoulder pain 
secondary to degenerative joint disease of the 
acromioclavicular joint and impingement.  A physical 
examination in January 2003 revealed near full active range 
of motion in the right shoulder.  The assessment was right 
shoulder subacromial impingement with a large acromion spur 
as well as degenerative joint disease of the 
acromioclavicular joint.

 The veteran underwent a VA orthopedic examination in May 
2004.  He complained of right shoulder pains three to four 
times a week lasting from one hour to two to three days in 
duration.  He described the pain as a sharp pain with an 
occasional dull and stabbing-type pain during increased 
activity in that arm.  He reported that his pain averaged 8 
or 9 on a scale of 1 to 10 during flare ups due to overuse of 
the arm at which time he could barely lift his right arm in 
any direction.  He stated that his shoulder occasionally 
swelled and got numb.  He indicated that his right shoulder 
never incapacitated him.  He noted that he does not work.  

Physical examination revealed that the right 
acromioclavicular joint was very tender with ranges of motion 
testing.  Active range of motion testing produced the 
following limitations because of pain in the right 
acromioclavicular joint: flexion was to 160 degrees with a 
loss of 20 degrees due to pain; abduction was to 160 degrees 
with a loss of 20 degrees due to pain; external rotation was 
to 65 degrees with a loss of 25 degrees due to pain; and 
internal rotation was to 80 degrees with a loss of 10 degrees 
due to pain.  There was no atrophy present in the arm.  No 
edema was present.  The drop arm test as negative, and there 
was a positive impingement sign on the right.  The right 
upper extremity was neurovascular intact.  The biceps tendon 
was normal and non-tender.  Active range of motion testing 
did not produce any weakness, fatigue, or incoordination, but 
did produce pain in the right acromioclavicular joint.  He 
had a 3-inch anterior right edge should scar just above the 
right acromioclavicular joint at a 60-degree angle.  There 
were no deformities.  The skin was normal, and the scar was 
well healed.

The diagnosis was right shoulder subacromial impingement 
syndrome with a large acromion spur as well as degenerative 
joint disease of the acromioclavicular joint.  The examiner 
indicated that the problem with the right shoulder had 
increased since 2003 resulting in decreased range of motion 
and decreased activity with the right arm.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59 
(2004).

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).  For purposes of rating disability from arthritis, 
the shoulder is considered a major joint.  38 C.F.R. 
§ 4.45(f).

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2004).

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2004).

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  A fibrous union of the 
major humerus warrants a 50 percent rating.  A 60 percent 
rating is granted for nonunion (false flail joint) of the 
major humerus.  Loss of head of the major humerus (flail 
shoulder) warrants a 80 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2004).

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  The note in Diagnostic Code 5203 provides 
that an impairment of the clavicle or scapula can also be 
rated on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2004).

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Finally, scars may also have been evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002). 

Under the newly revised Diagnostic Code 7801, scars other 
than on the head, face, or neck that are deep or cause 
limited motion warrant a 10 percent evaluation if the area or 
areas exceed 6 square inches (39 square cms).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2004).  Under the newly 
revised Diagnostic Code 7803, superficial unstable scars are 
rated as 10 percent disabling.  Note (1) provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2004).  Under the newly revised Diagnostic Code 
7804, superficial scars that are painful on examination are 
rated as 10 percent disabling.  Note (1) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that in this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  Under newly revised Diagnostic 
Code 7805, other scars are to be rated based on limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).  Since there was a change in regulation 
during the pendency of this appeal, the Board must consider 
each version of the regulation.  However, the effective date 
of a liberalizing regulation may be no earlier than the 
effective date of the regulation.

Disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25(b) (2004).  However, 
the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  See 
38 C.F.R. § 4.14 (2004).  The Court has held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Analysis
 
In Fenderson v. West, 12 Vet. App 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the condition has not 
changed and an uniform evaluation, rather than a "staged 
rating," is warranted.

The veteran's disability has a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003-5203.  X-rays and MRI 
scans of the veteran's right shoulder reveal no malunion or 
nonunion of the right clavicle or scapula.  Also, there is no 
evidence, including no complaints, of dislocation of the 
right clavicle or scapula.

As noted above, Diagnostic Code 5203 provides that clavicle 
or scapula impairment may be rated based on impairment of a 
contiguous joint.  The scapulohumeral joint is contiguous.  
Therefore, consideration of an increased rating under 
Diagnostic Code 5200 is in order.  However, the evidence 
shows no basis for a disability rating in excess of 10 
percent under Diagnostic Code 5200.  Specifically, there is 
no evidence of ankylosis of the scapulohumeral articulation.  

As for Diagnostic Code 5202, X-rays and MRI scans do not show 
any malunion of the humerus, fibrous union of the humerus, 
nonunion of the humerus, or loss of the head of the humerus.  
There is no evidence of episodes of recurrent dislocation of 
the right shoulder at the scapulohumeral joint.  No such 
findings have been reported or found on X-rays or MRI scans, 
nor has the veteran complained of such symptomatology.  
Accordingly, a higher rating is not warranted under 
Diagnostic Code 5202.

The next question is whether the veteran is entitled to a 
rating in excess of 10 percent based on limitation of motion 
or functional impairment of the right shoulder.  In order to 
warrant an increased rating, there must be an actual or 
functional equivalent of limitation of forward elevation 
(flexion) to the shoulder level (90 degrees) or an actual or 
functional equivalent of limitation of abduction to the 
shoulder level (90 degrees).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5201.  

At a March 1996 private physical examination, the veteran had 
the following range of motion: flexion was to 140 degrees; 
abduction was to 120 degrees; extension was to 60 degrees; 
internal rotation was to 60 degrees; and external rotation 
was to 90 degrees.  The reports of the August and December 
1996 VA examinations reflects that he could flex and abduct 
the right shoulder to 120 degrees.  At the December 1996 VA 
examination, he demonstrated marked overt pain behavior when 
he elevated the right shoulder from about 80 degrees to the 
120 degree mark and could only extend the right shoulder to 
40 degrees.     

In February 1999, the range of motion in the right shoulder 
was the following: flexion was to 150 degrees; abduction was 
135 degrees; extension was to 75 degrees; external rotation 
was to 45 degrees; and internal rotation was to 60 degrees.  
By March 1999, the range of motion in the right shoulder had 
reflected the following: flexion was to 155 degrees; 
abduction was to 135 degrees; extension was to 75 degrees; 
external rotation was to 50 degrees; and internal rotation 
was to 60 degrees.  From 2001 to 2003, the veteran had full 
or near-full active range of motion in the right shoulder.

At the May 2004 VA examination, active range of motion 
testing produced the following limitations because of pain in 
the right acromioclavicular joint: flexion was to 160 degrees 
with a loss of 20 degrees due to pain; abduction was to 160 
degrees with a loss of 20 degrees due to pain; external 
rotation was to 65 degrees with a loss of 25 degrees due to 
pain; and internal rotation was to 80 degrees with a loss of 
10 degrees due to pain.  Active range of motion testing did 
not produce any weakness, fatigue, or incoordination.  

In determining the degree of limitation of motion, the Board 
finds that the findings on the December 1996 VA examination 
regarding pain in flexing and abducting from 80 degrees to 
120 degrees are not an accurate representation of his 
functional limitation of motion.  The examiner noted that the 
subjective complaints of pain were exaggerated and much 
greater than one would anticipate from the objective 
findings.  The examiner said that the effect of the pain on 
the veteran's right shoulder motion was minimal and that 
functional impairment secondary to pain and the surgery was 
mild because he had equivocal, minimal atrophy and a history 
of surgery.

Therefore, the Board finds that flexion is at least to 120 
degrees with pain and that abduction is at least to 120 
degrees with pain.  Based on the above-mentioned medical 
evidence, the findings do not demonstrate symptomatology that 
equates to limitation of flexion to 90 degrees or limitation 
of abduction to 90 degrees, even with full consideration of 
functional loss including pain and weakness on use.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore, a higher rating 
under Diagnostic Code 5201 for limitation of motion of the 
right shoulder is not warranted.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, nothing reflects that the 
veteran is functionally limited to 90 degrees of flexion or 
90 degrees of abduction.  Rather, the veteran retains 
functional use to at least 120 degrees of flexion and 120 
degrees of abduction.  As previously indicated, the Board 
specifically notes that complaints of pain in flexing and 
abducting from 80 degrees to 120 degrees was not supported by 
objective findings.  The veteran has not subjectively 
established a functional restriction to 90 degrees of flexion 
or 90 degrees of abduction, and the objective evidence 
reflects far better range of motion and functional ability.

As he has limitation of motion and loss of function in the 
right shoulder that does not warrant a 20 percent rating 
under Diagnostic Code 5201 and as the degenerative joint 
disease is limited to one major joint, he is receiving the 
maximum rating under Diagnostic Codes 5003 and 5010.

The veteran has post-operative surgical scars.  While the 
report of the December 1996 VA examination reflects that the 
posterior arthroscopic scar had slight hypertrophy, there is 
no indication of pain, tenderness, poor nourishment, repeated 
ulceration, frequent loss of covering of the skin over the 
surgical incisions, or other additional disability associated 
with the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7803-
05 (2003); 38 C.F.R. § 4.118, Diagnostic Codes 7803-05 
(2002).  In that regard, the other scar was described as 
being well healed.  Also, even if the scars cause limited 
motion, there is no evidence that the area or areas of the 
scars exceed 6 square inches or 39 square centimeters.  The 
reports of the VA examinations do not reflect that the scars 
were that large.

The veteran complained of occasional numbness in the right 
shoulder at the May 2004 VA examination.  However, the 
physical examination revealed that the right upper extremity 
was neurovascular intact.  Thus, there is no evidence of a 
neurological disorder and a separate rating is not warranted 
under a diagnostic code pertaining to neurological disorders.  
See 38 C.F.R. § 4.124a (2004).
 
Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating.

Extraschedular Consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence in this case 
fails to show that the veteran's right shoulder disability 
now causes or has in the past caused marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The veteran is unemployed.  However, the 
evidence does not reflect that he is unemployed exclusively 
because of his service-connected right shoulder disability.  
Thus, there is no competent evidence of marked interference 
with his employment due to his right shoulder disability 
alone.  In that regard, the Board notes that the disability 
rating assigned for the service-connected right shoulder 
disability contemplates a level of interference with 
employment associated with the degree of disability 
demonstrated.  Consequently, the Board finds that a referral 
for extraschedular consideration is not warranted.









ORDER

An increased disability rating in excess of 10 percent for 
impingement of the right shoulder with degenerative joint 
disease is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



